DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following addresses applicant’s remarks/amendments dated 17th August, 2022.  Claim(s) 1-20 were amended; No Claim(s) were cancelled, and No Claim(s) were added. Therefore, Claim(s) 1-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 and 12/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 9) with respect to the rejections of the Claim(s) 1-20 under AlA 35 U.S.C. §112(b) have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejections have been withdrawn.

Applicant' s arguments (Remarks Pg. 9-11), with respect to the rejections of Claim(s) 1 and 13 under 35 U.S.C. § 102(a)(1) or (a)(2), as being anticipated by Cao; have been fully considered and are persuasive in view of the amended Claim(s).  However, upon further consideration, a new ground(s) of rejection, necessitated by the amendment is made in view of different interpretation of the previously applied references and new prior art as described below. Claim(s) 1-20 have been have been amended; therefore, Claim(s) 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s presented Prior Art, Cao, NPL (Method of on-line Resistance and Capacitance Measurement of Piezoelectric Ceramic Hydrophones ICEMI’2009) in view of Griffiths (WO 2015164924 A1).  

Applicant' s arguments (Remarks Pg. 1-12), with respect to the rejections of Claim(s) 18 under 35 U.S.C. § 103, as being unpatentable over by Cao in view of Wu; have been fully considered and are persuasive in view of the amended Claim(s).  However, upon further consideration, a new ground(s) of rejection, necessitated by the amendment is made in view of different interpretation of the previously applied references and new prior art as described below. Claim(s) 1-20 have been have been amended; therefore, Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Applicants presented Prior Art, NPL, Wu (A High Density and Precise Streamer Cable Digitizer for Marine Seismic Exploration System;  2010 Second IITA International Conference on Geoscience and Remote Sensing) in view of Griffiths.

Regarding Dependent Claim(s) 2-12, 14-17, and 19-20, by virtue of their dependency from amended Independent Claim(s) 1, 13, and 18, as well as for the subject matter that they separately recite; the aforementioned argument shows explicit reasons why the newly applied art of record read over applicants amended Independent Claim(s); and therefore Dependent Claim(s) 2-12, 14-17, and 19-20 remain rejected as follows: Claim(s) 2-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s presented Prior Art, Cao, NPL (Method of on-line Resistance and Capacitance Measurement of Piezoelectric Ceramic Hydrophones ICEMI’2009) in view of Griffiths (WO 2015164924 A1); and Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Applicants presented Prior Art, NPL, Wu (A High Density and Precise Streamer Cable Digitizer for Marine Seismic Exploration System;  2010 Second IITA International Conference on Geoscience and Remote Sensing) in view of Griffiths.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s presented Prior Art, Cao, NPL (Method of on-line Resistance and Capacitance Measurement of Piezoelectric Ceramic Hydrophones ICEMI’2009) in view of Griffiths (WO 2015164924 A1).
Referring to Claim 1, Cao teaches a system to measure (figure 6: measure system structure) hydrophone (figure 6: measure system structure) impedance (Pg. 2-536, right Col: Equation 2; wherein, the limitation “to measure” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference), comprising:
a sensor to convert an acoustic wave received via a liquid medium into an electric signal, wherein the sensor having a first polarity terminal and a second polarity terminal having a polarity opposite of the first polarity terminal (figure 6: hydrophone being such a sensor and having two terminals; wherein, the limitation “to convert” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.);
a signal encoder coupled with the sensor to receive the electric signal converted by the sensor (figure 6: back-end-processing system; wherein, the limitation “to receive” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.);
a test signal generator coupled in series with the sensor and the signal encoder to generate a test signal to send through the sensor and the signal encoder, the test signal to measure an impedance of the sensor (figure 6; page 2-538, left column, ¶5 -right column, ¶1; IV. DESIGN OF MEASUREMENT: We use DC signal to measure value of resistance and pulse signal to measure value of capacitance. Fig6 is the realization structure for this method of measure. The hydrophone under test is serially connected in the circuit. The parameters are chosen as follows: R1=3MΩ, R=3MΩ, r=100Ω, C=0.01μF; wherein, the limitation(s) “to generate” and  “to send” are  interpreted to be essentially desired outcome and thus does not carry patentable weight because they do not serve to patently distinguish the claimed structure over that of the reference.);
a switch component coupled in series with the sensor, the signal encoder, and the test signal generator, the switch component having a first operational state and a second operational state, (figure 6; page 2-538 right column, ¶6: The whole process of measure can expressed as: First, control system generates test signals (DC or pulse) by controlling of on or off state of the switches. Second, we use expression (2) or (6) to calculate the value of resistance or capacitance with data digitalized by ADC) configured to:
route the test signal from the test signal generator to the first polarity terminal of the sensor, the second polarity terminal of the sensor, and to the signal encoder in response to the switch component set to the first operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off), and 
route the test signal from the test signal generator to the second polarity terminal of the sensor, the first polarity terminal of the sensor, and to the signal encoder in response to the switch component set to the second operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off); and 


    PNG
    media_image1.png
    130
    314
    media_image1.png
    Greyscale

Although Cao teaches in figure 6 a structure of measure system of a hydrophone under test is serially connected in the circuit that when in normal working mode, K1 switches the hydrophone back to front-end circuit, and K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, and K2 switches on. K3 switches on which makes the DC test signals connected to the circuit. When in testing capacitance mode, only a pulse signal from control system is needed to control the time of switch K3 turning on or off. Cao doesn’t explicitly teach an instrumentation component to perform dual polarity test in measuring the impedance of the sensor either in the first operational state or in the second operational state, wherein the measurement of the impedance of the sensor in the first operational state is performed subsequent or prior to measurement of the impedance of the sensor in the second operational state. 
Furthermore,  Griffiths teaches an instrumentation component ([0072]: continuity test system) to perform dual polarity test in measuring the impedance ([0071]: test item may be any resistance/impedance) of the sensor (inherent since the test item may be any resistance/impedance; therefore one having ordinary skill would interpret is to have applied to the sensor of the claimed invention) either in the first operational state or in the second operational state, wherein the measurement of the impedance of the sensor in the first operational state is performed subsequent or prior to measurement of the impedance of the sensor in the second operational state ([0061]; wherein, the limitation “to perform” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao with the invention of Griffiths in order to have an instrumentation component to perform dual polarity test in measuring the impedance of the sensor either in the first operational state or in the second operational state, wherein the measurement of the impedance of the sensor in the first operational state is performed subsequent or prior to measurement of the impedance of the sensor in the second operational state for the purpose of providing: considerably higher accuracy for measurements. more accurate results, and better immunity to noise; and reducing total measurement time.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Cao, as modified, teaches the system of claim 1, wherein the switch component having a third operational state, to inhibit passage of the test signal from the test signal generator to the sensor and the signal encoder in response to the switch component set to the third operational state (page 2-538, right column, ¶2: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off; wherein, the limitation “to inhibit” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference).

Referring to Claim 3, Cao, as modified, teaches the system of claim 1, wherein the test signal generator having an active state and an inactive state, is configured to:
generate the test signal to send through the sensor and signal encoder in response to the test signal generator set to the active state (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit; wherein, the limitation “to send” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference);
restrict sending of the test signal through the sensor and the signal encoder in response to the test signal generator set to the inactive state (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ).

Referring to Claim 4, Cao, as modified, teaches the system of claim 1, wherein the switch component comprises a plurality of switches, and wherein each switch of the plurality of switches comprises:
a first terminal coupled with one of the first polarity terminal or the second polarity terminal of the sensor to receive the electric signal (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit; wherein, the limitation “to receive” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference);
a second terminal coupled with the signal encoder to pass the electric signal or the test signal to the signal encoder (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ); wherein, the limitation “to pass” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference);
a third terminal coupled with a switch control to receive an activation signal, the activation signal identifying one of the first operational mode or the second operational mode (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit; wherein, the limitation “to receive” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference).

Referring to Claim 5, Cao, as modified, teaches the system of claim 1, further comprising a switch control coupled with the switch component, to send an activation signal to the switch component, for identifying one of the first operational mode or the second operational mode, wherein receipt of the activation signal causes the switch component to operate in one of the first operational mode or the second operational mode as identified by the activation signal (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit; wherein, the limitations “to send” and “to operate” are interpreted to be essentially desired outcome and thus do not carry patentable weight because they do not serve to patently distinguish the claimed structure over that of the reference).

Referring to Claim 6, Cao, as modified, teaches the system of claim 1, wherein the test signal generator is configured to generate a plurality of test signals, and wherein each test signal of the plurality of test signals having a set frequency to measure the impedance of the sensor at the set frequency (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ) ranging from 0.1 Hz to Hz (Figure 3 and Figure 4; wherein, the limitation “to measure” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference).

    PNG
    media_image2.png
    253
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale


Referring to Claim 7, Cao, as modified, teaches the system of claim 1, wherein the test signal generator is configured to generate the test signal to send through the sensor and the signal encoder, and wherein the test signal to measure a leakage resistance of the sensor, measured with the test signal ranging from Q to MO (page 2-538, right column, ¶1: using test parameters are chosen as follows: R1=3MΩ, R=3MΩ, r=100Ω, C=0.01μF; wherein, the limitation “to send” and “to measure” are interpreted to be essentially desired outcome and thus does not carry patentable weight because they do not serve to patently distinguish the claimed structure over that of the reference).

Referring to Claim 8, Cao, as modified, teaches the system of claim 1, wherein the instrumentation component is coupled with the signal encoder and the test signal generator, and wherein the instrumentation component is configured to:
identify a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
identify a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determine the impedance of the sensor using the test signal, the first resultant signal, and the second resultant signal, and predetermined impedance for components between the sensor and the signal encoder (page 2-536, right column, ¶2-4).

Referring to Claim 9, Cao, as modified, teaches the system of claim 1, wherein the instrumentation component is coupled with the signal encoder and the test signal generator, and wherein the instrumentation component to:
determine a first impedance of the sensor using the test signal and a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
determine a second impedance of the sensor using the test signal and a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determine a difference in impedance between the first impedance and the second impedance of the sensor (page 2-536, right column, ¶2-4).

Referring to Claim 10, Cao, as modified, teaches the system of claim 1, further comprising an input filter network coupled in series with the switch component, the signal encoder, and the test signal generator, wherein the input filter network is configured to filter the signal from the sensor (Figure 6).

Referring to Claim 11, Cao, as modified, teaches the system of claim 1, wherein the sensor including a piezoelectric transducer, and wherein the piezoelectric transducer is configured to transform a change in pressure in the liquid medium corresponding to the acoustic wave to the electric signal (page 2-535, Left column, ¶3: The core unit of a piezoelectric ceramic hydrophone is a piezoelectric ceramic. When it is encapsulated with materials as chloroprene rubber or polyurethane etc, a simplest hydrophone will be gotten. But because hydrophones work under water long time, water molecules may infiltrate into hydrophones and to ceramic at last through the surface of materials or adhesive surface between two materials. This process of water infiltration will lead to the descending of resistance and capacitance).

Referring to Claim 12, Cao, as modified, teaches the system of claim 1, wherein the test signal generator comprises:
a digital-to-analog converter (DAC) to convert a time-series sequence to the test signal to measure the impedance of the sensor (page 2-538, Right column, ¶6: First, control system generates test signals (DC or pulse) by controlling of on or off state of the switches. Second, we use expression (2) or (6) to calculate the value of resistance or capacitance with data digitalized by ADC; wherein, the limitation “to convert” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference).
a plurality of field-effect transistors (FET) coupled with the DAC to couple the DAC in series between the sensor and the signal encoder (page 2-538, Right column, ¶2-3: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit . When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off wherein, the limitation “to couple” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference)

Claim 13 is essentially the same as Claim 1 and refers to a method of measuring hydrophone impedance by performed the system of Claim 1.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 14, Cao, as modified, teaches the method of claim 13, further comprising:
generating, by the test signal generator, the test signal to send through the sensor and signal encoder in response to the test signal generator set to an active state (page 2-538, right column, ¶2: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off wherein, the limitation “to send” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference);
restricting, by the test signal generator, sending of the test signal through the sensor and the signal encoder in response to the test signal generator set to an inactive state (page 2-538, right column, ¶2: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off).

Referring to Claim 15, Cao, as modified, teaches the method of claim 13, further comprising:
identifying, by an instrumentation component coupled with the test signal generator and the signal encoder, a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
identifying, by the instrumentation component, a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determining, by the instrumentation component, the impedance of the sensor using the test signal, the first resultant signal, and the second resultant signal, and predetermined impedance for components between the sensor and the signal encoder (page 2-536, right column, ¶2-4).

Referring to Claim 16, Cao, as modified, teaches the method of claim 13, further comprising generating, by the test signal generator, a plurality of test signals, each test signal of the plurality of test signals having a set frequency to measure the impedance of the sensor at the set frequency, (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit ), the set frequency ranging from 0.1 Hz to 10 Hz (Figure 3 and Figure 4; wherein, the limitation “to measure” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference).

    PNG
    media_image2.png
    253
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale


Referring to Claim 17, Cao, as modified, teaches the method of claim 13, further comprising setting, by a switch control coupled with the switch component, an activation signal to the switch component, for identifying one of the first operational mode or the second operational mode, wherein receipt of the activation signal to cause the switch component to operate in one of the first operational mode or the second operational mode as identified by the activation signal (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit wherein, the limitations “to cause” and “to operate” are interpreted to be essentially desired outcome and thus does not carry patentable weight because they do not serve to patently distinguish the claimed structure over that of the reference).

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Applicants presented Prior Art, NPL, Wu (A High Density and Precise Streamer Cable Digitizer for Marine Seismic Exploration System;  2010 Second IITA International Conference on Geoscience and Remote Sensing) in view of Griffiths.
Referring to Claim 18, Cao teaches an apparatus to measure seismic data (wherein, the limitation “to measure” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference), comprising:
the test signal generator coupled in series with the hydrophone channel between the sensor and the input filter network, the test signal generator to generate a test signal to send through the hydrophone channel, the test signal to measure an impedance of the sensor (figure 6; page 2-538, left column, ¶5 -right column, ¶1; IV. DESIGN OF MEASUREMENT: We use DC signal to measure value of resistance and pulse signal to measure value of capacitance. Fig6 is the realization structure for this method of measure. The hydrophone under test is serially connected in the circuit. The parameters are chosen as follows: R1=3MΩ, R=3MΩ, r=100Ω, C=0.01μF wherein, the limitations “to generate” and “to measure” are interpreted to be essentially desired outcome and thus does not carry patentable weight because they do not serve to patently distinguish the claimed structure over that of the reference)
a switch component disposed within the housing, the switch component coupled in series between the sensor and the signal encoder of the hydrophone channel, the switch component having a first operational state and a second operational state, the switch component to: (figure 6; page 2-538 right column, ¶6: The whole process of measure can expressed as: First, control system generates test signals (DC or pulse) by controlling of on or off state of the switches. Second, we use expression (2) or (6) to calculate the value of resistance or capacitance with data digitalized by ADC) 
route the test signal from the test signal generator through the hydrophone channel in a first path in response to the switch component set to the first operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off), and route the test signal from the test signal generator through the hydrophone channel in a second path in response to the switch component set to the second operational state (figure 6; page 2-538 right column, ¶3-4: When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit. When in testing capacitance mode, we only need a pulse signal from control system to control the time of switch K3 turning on or off).

    PNG
    media_image1.png
    130
    314
    media_image1.png
    Greyscale

Although Cao is silent to teaching “a housing; a hydrophone channel disposed within the housing, comprising: a sensor to convert an acoustic wave received via a liquid medium into an electric signal; an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor; an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder; a test signal generator disposed within the housing”;  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have the system of Cao to have “a housing; a hydrophone channel disposed within the housing, comprising: a sensor to convert an acoustic wave received via a liquid medium into an electric signal; an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor; an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder; a test signal generator disposed within the housing” , since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Furthermore, Wu teaches a housing (page 548, right column, ¶1: implicit, as the high density streamer cable digitizer (SCDs) are dragged behind a research ship);
a hydrophone channel disposed within the housing (page 548, right column, ¶2: (Each SCU which has 16 sensors uniform distributing inside is 100m long and connected to each other by SCDs. Each SCD manages 16 sensors (8 at both ends) and communicates with each other through High-speed data transmission lines (twisted-pair cables) in the SCU. The structure of SCU is shown in Figure 1), comprising:
a sensor to convert an acoustic wave received via a liquid medium into an electric signal (page 548, right column, ¶1: hydrophone line wherein, the limitation “to convert” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference);
an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor (Figure 3 and 4; page 549, right column, ¶3: We use CS5372/CS5376A as the acquisition module in the sub-SAU. The CS5372 is two channel high dynamic range, fourth-order ΔΣ modulator intended for geophysical and sonar applications [4]. The modulator is optimized for extremely high resolution measurement of signals between DC and 1644 Hz, and it can generate an oversampled serial bit stream at 512kbits per second. The CS5376A is a multifunction digital filter utilizing a low-power signal processing architecture to achieve efficient filtering for up to four ΔΣ modulators);
an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder (Figure 4; page 549, Left column, ¶2: he sub-SAU is four-channel data acquisition module, which is composed of the front-end switch, RC network, preamplifier, ΔΣ ADC, ΔΣ DAC, digital filter and communicating connector to the DRU. The sampling rate of sub-SAU reaches 4k and the structure is shown in Figure 4 wherein, the limitation “to pass” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference)
a test signal generator (Figure 3 and 4; page 549, right column, ¶3: We use CS5372/CS5376A as the acquisition module in the sub-SAU. The CS5372 is two channel high dynamic range, fourth-order ΔΣ modulator intended for geophysical and sonar applications [4]. The modulator is optimized for extremely high resolution measurement of signals between DC and 1644 Hz, and it can generate an oversampled serial bit stream at 512kbits per second. The CS5376A is a multifunction digital filter utilizing a low-power signal processing architecture to achieve efficient filtering for up to four ΔΣ modulators) disposed within the housing (implicit)

    PNG
    media_image4.png
    298
    468
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    348
    462
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao with the invention of Wu in order to have a housing; a hydrophone channel disposed within the housing, comprising: a sensor to convert an acoustic wave received via a liquid medium into an electric signal; an input channel to a signal encoder, the input channel coupled in parallel with the sensor to receive the electric signal from the sensor; an input filter network coupled in parallel between the sensor and the signal encoder to pass the electric signal received from the sensor to the signal encoder; a test signal generator disposed within the housing purpose of providing an apparatus optimized for amplifying signals from high impedance sensors such as hydrophones thereby meeting the requirements of three-dimension and high precision seismic exploration.  Real-time system control and remote synchronous data transmission runs stably during the offshore test.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, Cao teaches in figure 6 a structure of measure system of a hydrophone under test that is serially connected in the circuit that when in normal working mode, K1 switches the hydrophone back to front-end circuit, and K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, and K2 switches on. K3 switches on which makes the DC test signals connected to the circuit. When in testing capacitance mode, only a pulse signal from control system is needed to control the time of switch K3 turning on or off. However, Cao doesn’t explicitly teach an instrumentation component to perform dual polarity test in measuring the impedance of the sensor either in the first operational state or in the second operational state, wherein the measurement of the impedance of the sensor in the first operational state is performed subsequent or prior to measurement of the impedance of the sensor in the second operational state. 
Griffiths teaches an instrumentation component ([0072]: continuity test system) to perform dual polarity test in measuring the impedance ([0071]: test item may be any resistance/impedance) of the sensor (inherent since the test item may be any resistance/impedance; therefore one having ordinary skill would interpret is to have applied to the sensor of the claimed invention) either in the first operational state or in the second operational state, wherein the measurement of the impedance of the sensor in the first operational state is performed subsequent or prior to measurement of the impedance of the sensor in the second operational state ([0061]; wherein, the limitation “to perform” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao with the invention of Griffiths in order to have an instrumentation component to perform dual polarity test in measuring the impedance of the sensor either in the first operational state or in the second operational state, wherein the measurement of the impedance of the sensor in the first operational state is performed subsequent or prior to measurement of the impedance of the sensor in the second operational state for the purpose of providing: considerably higher accuracy for measurements. more accurate results, and better immunity to noise; and reducing total measurement time.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 19, Cao, as modified, teaches the apparatus of claim 18, wherein the instrumentation component is disposed in the housing, and coupled with the signal encoder and the test signal generator, and wherein the instrumentation component is configured to:
identify a first resultant signal outputted by the signal encoder in response to the test signal during the first operational mode (page 2-536, right column, ¶2-4);
identify a second resultant signal outputted by the signal encoder in response to the test signal during the second operational mode (page 2-536, right column, ¶2-4);
determine the impedance of the sensor using the test signal, the first resultant signal, and the second resultant signal, and predetermined impedance for the hydrophone channel (page 2-536, right column, ¶2-4).

Referring to Claim 20, Cao, as modified, teaches the apparatus of claim 18 wherein the test signal generator is configured to generate a plurality of test signals, and wherein each test signal of the plurality of test signals having a set frequency to measure the impedance of the sensor at the set frequency, (page 2-538, right column, ¶2-3: using control system; When in normal working mode, K1 switches the hydrophone back to front-end circuit, K2 switches off. When in testing resistance mode, K1 switches the hydrophone off from loop circuit, K2 switches on. K3 switcher on which makes the DC test signals connected to the circuit wherein, the limitation “to measure” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference), ranging from 0.1 Hz to 10 Hz (Figure 3 and Figure 4).

    PNG
    media_image2.png
    253
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    236
    291
    media_image3.png
    Greyscale


Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645